DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/598,535, Torque Motor Housing, filed on October 10, 2019.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "28", "32", and 18b".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: "28b" should be changed to --28a-- in paragraph [0036] lines 1 and 4, in paragraph [0037] in lines 1 and 3, and in paragraph [0038] line 4; and "28a" should be --28b-- in paragraph [0037] in lines 4 and 5.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is an inconsistency between the language in the base claims, claim 1 and  and certain portions in the body of the dependent claims 4 and 14, thereby making the scope of the claim unclear.  In claim 1, "at least one wire " is cited as a functional limitation in the phrase "configured to trap at least one wire within the shell" cited in line 5 of claim 1 and in the phrase "configured to trap at least one wire therebetween" in line 6 of claim 12, these phrases clearly indicate that a subcombination is being claimed.  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "a torque motor assembly" and/or a housing," "the at least one wire" being only functionally recited.  
	The problem arises when the at least one wire is positively recited within the body of the claim, such as, "wherein the at least one compliant pad is inert with respect the at least one wire," cited in claims 4 and 14.  The examiner cannot be sure if applicant's intent is to claim merely the torque motor assembly or the housing or the torque motor assembly or the housing in combination with the at least one wire.
	Applicant should make the language of the claim consistent with applicant's intent.  In formulating a rejection on the merits, the examiner is considering that the claims are drawn to the subcombination and the claims will be rejected accordingly.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0103010 to Kouzu et al., hereinafter, Kouzu.  Kouzu discloses a torque motor assembly (2), comprising: a shell (5) having a first wall and a second wall defining a cavity (55); a torque motor (1) positioned at least partially within the cavity; at least one compliant pad (9) positioned between the first wall and the torque motor and configured to trap at least one wire within the shell; wherein the at least one compliant pad is configured to damp vibratory loads; and wherein at least one complaint pad is a first pad (71), and further comprising a second pad (72).
In regards to claims 12 and 13, Kouzu discloses a housing (5) for a torque motor (1), comprising: a shell (56), the shell having a first wall and a second wall defining a cavity (55) configured to receive a torque motor; and a first pad (71) arranged within the shell and adjacent the first wall, and a second complaint pad (72) arranged adjacent the first pad, wherein the first and second pads are configured to trap at least one wire therebetween; and wherein the second complaint pad provides damping of vibratory loads.
Allowable Subject Matter
Claims 2, 5, 7-11, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of a method of assembly a torque motor assembly including inserting a first pad into a shell adjacent a top wall of the shell, and routing at least one wire through a central opening in a second compliant pad, included in independent claim 18 and in combination with the other elements recited in the claim, which is not found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2022/0052578 to Cross is directed to a motor for generating rotary power having a housing and a torsional vibration damper.  U.S. Patent Application Publication No. 2021/0194302 to Purchase et al. is directed to an axial flux motor including a housing and a spring and damper assembly.  U.S. Patent No. 10,498,188 to Jung is directed to motor equipped with dampers for reducing vibration and noise of a rotator.  U.S. Patent No. 7,987,952 to Phan et al., is directed to damping mechanism and motor assembly.  U.S. Patent Application Publication No. 2009/0126184 to Smith et al. is directed to an armature for an electric motor having magnet wires.  U.S. Patent No. 6,677,693 to Ooyama is directed to a motor having a motor housing and torsion coiled springs during rotation of a shaft of the motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            May 17, 2022